Exhibit 10.32

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
September 8, 2009, by and between COLONY RESORTS LVH ACQUISITIONS, LLC, a Nevada
limited liability company, d/b/a Las Vegas Hilton (the “Company”), and DAVID
MONAHAN (“Executive”).

WITNESSETH:

WHEREAS, the Company hereby employs Executive, and Executive hereby accepts
employment from the Company in the capacity of Chief Operating Officer.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, together with other good and valuable consideration
the receipt of which is hereby acknowledged, the parties hereto do hereby agree
as follows:

1. SERVICES AND DUTIES. The Company hereby employs Executive, and Executive
hereby accepts employment with the Company in the capacity of Chief Operating
Officer (subject to approval of such title by the Board of Directors and
Executive obtaining necessary Nevada licensure). At the earlier of December 31,
2009 or the retirement of the current Chief Executive Officer of the Company,
Executive shall assume the position of Chief Executive Officer and General
Manager. Executive shall report directly to Nicholas L. Ribis and Thomas Barrack
(or their successors, as applicable). The Company anticipates that Executive
will assume from the current Chief Executive Officer overall operating control
of the Las Vegas Hilton no later than November 1, 2009. Executive shall be a
full-time employee of the Company and shall dedicate all of Executive’s working
time to the Company. During the Term of this Agreement, Executive shall have no
other employment and no other business ventures, activities or relationships
without first obtaining express written authorization from the Company. Such
authorization may be granted or denied in the sole discretion of the Company.
Notwithstanding the foregoing, Executive shall be permitted to be affiliated
with civic and charitable activities, and trade or professional organizations,
and to manage his personal investments, provided that such activities do not
materially interfere with the performance of Executive’s duties hereunder. In
addition, Executive shall be permitted to remain on the boards of directors of
Smeralda Resorts, Consorzio Boards and Fairmont Raffles through the first
anniversary of the Commencement Date (as defined below). At the first
anniversary of the Commencement Date, the Company will evaluate the effect of
Executive’s outside board memberships on the performance of Executive’s duties
hereunder and determine in good faith whether or not the designated board
memberships interfere with the performance of Executive’s duties for Company or
whether Executive will be permitted to continue such activities during the
remainder of the term of this Agreement. Executive will perform such duties as
are required by the Company and normally associated with Executive’s position,
together with such additional duties, commensurate with Executive’s position, as
may be assigned to Executive from time to time by the Company. The Company has
the right and discretion to modify, expand or contract, without limitation,
Executive’s duties and responsibilities during the Term of this Agreement;
provided, however, the duties and responsibilities assigned to Executive shall
be consistent with the duties and responsibilities normally held by a person in
Executive’s title. Executive shall perform Executive’s duties and
responsibilities at the Company’s offices in Las



--------------------------------------------------------------------------------

Vegas, Nevada, and shall perform duties as directed by management related to the
Las Vegas Hilton and any other affiliated location; provided, however, the
Company shall have the right to require Executive to travel as necessary to
perform Executive’s duties and responsibilities.

2. TERM. The term of this Agreement shall be from September 8, 2009 (the
“Commencement Date”) through August 31, 2012 (the “Term”), subject to earlier
termination pursuant to Section 6 herein. Each annual period ending August 31
during the Term shall be a “Contract Year.” If Executive remains employed after
the expiration of the Term, Executive shall be considered an “at-will” employee
subject to termination at any time with or without cause and without notice.
None of the provisions of this Agreement shall apply to such at-will employment,
except that Sections 7 and 8 shall apply fully during the period of continued
employment and thereafter as set forth in said sections. As a courtesy, the
Company shall notify Executive not less than ninety (90) days prior to the
expiration of the Term if it intends to terminate Executive’s employment at the
end of the Term. Failure to provide such notice shall not, in any way, cause
Executive to be entitled to any severance pay or benefits; nor shall such
failure constitute “Good Reason” for Executive to terminate his employment
within the meaning of Section 6(b) of this Agreement.

3. COMPENSATION.

(a) Base Salary. In consideration of Executive’s full and faithful satisfaction
of Executive’s duties under this Agreement, the Company agrees to pay to
Executive a salary at the rate of Five Hundred Thousand ($500,000) Dollars per
annum. Said salary shall be payable in such installments as the Company pays its
similarly placed executives, subject to usual and customary deductions for
withholding taxes and similar charges, and customary contributions to health and
welfare programs in which Executive is enrolled. Said salary shall be reviewed
on an annual basis by the Company and may be adjusted in the sole discretion of
the Company, but shall not be subject to reduction.

(b) Bonus Compensation. In addition to Base Salary, Executive shall be paid an
incentive bonus in an amount determined in accordance with this Section 3(b),
provided that the minimum annual bonus for each Contract Year during the term
shall not be less than $200,000 (the “Minimum Bonus”). For each Contract Year
during the Term, Executive shall be paid an incentive bonus based upon the
Company’s trailing twelve month EBITDA (“TTM EBITDA”) as of August 31, as
follows: In the event the TTM EBITDA is above the First Threshold, the incentive
bonus shall be $200,000 plus an incremental $25,000 in incentive bonus for every
incremental $1 million in TTM EBITDA above the First Threshold and up to the
Second Threshold, plus an incremental $40,000 in incentive bonus for every
incremental $1 million in TTM EBITDA above the Second Threshold. For purposes of
this Section, the First Threshold shall be an amount equal to the TTM EBITDA as
of August 31, 2009 for the first Contract Year, TTM EBITDA as of August 31, 2010
for the second Contract Year, and TTM EBITDA as of August 31, 2011 for the third
Contract Year; and the Second Threshold for each Contract Year shall be an
amount equal to the First Threshold for such Contract Year plus $10 million. For
example, if TTM EBITDA equals $20 million as of August 31, 2009 and $38 million
for the first Contract Year, the incentive bonus would be $200,000 plus 10 times
$25,000, plus 8 times $40,000, for a total incentive bonus of $770,000.



--------------------------------------------------------------------------------

For purposes of this Agreement, the EBITDA of the Company shall mean the
earnings of the Company for the subject period, plus interest expense, income
tax expense and depreciation and amortization expense for such period. The
determination by the Company of the Company’s EBITDA shall be conclusive and
binding upon the parties.

(c) Option to Purchase Membership Units. Subject to obtaining all necessary
consents and approvals by the members and managing board of the Company and any
necessary amendments to the Colony Resorts LVH Acquisitions, LLC 2004 Incentive
Plan (the “Incentive Plan”), the Company shall grant to Executive an option (the
“Option”) to purchase 0.0167 Class A Membership Units of the Company at a per
unit price equal to the fair market value thereof, and 16,667 Class B Membership
Units of the Company at a price equal to the fair market value thereof
(collectively, the “Option Units”), which shall comprise not less than one
(1%) percent of the outstanding Class A and Class B Membership Units of the
Company, respectively, as of the date of such grant. The Company agrees that it
will take all reasonable steps to enable the members and managing board of the
Company to take all steps necessary to issue the Option Units as soon as
practicable. The Option shall be granted pursuant to the Incentive Plan, shall
be subject to three-year vesting and otherwise conform to the terms and
conditions set forth in the form of Membership Unit Option Agreement attached
hereto as Exhibit A (the “Option Agreement”). The Option and Executive’s rights
and obligations with respect to the Option Units shall be subject in all
respects to the terms of (i) the Incentive Plan, (ii) the Option Agreement and
(iii) the Company’s Limited Liability Company Agreement, as may be amended from
time to time.

(d) Moving and Living Expenses; Travel. The Company shall reimburse Executive
for costs reasonably incurred by Executive moving his personal belongings (and
immediate family) to Las Vegas, Nevada, from Waimea, Hawaii, during the Term. In
the event the Company reports such moving expense reimbursement as taxable
income to Executive on form W-2 or 1099 or the Internal Revenue Service
subsequently determines that all or a portion of such reimbursement is taxable
income to Executive, then the Company shall pay Executive an additional amount
sufficient to reimburse Executive for the federal and state income taxes
(determined at the highest marginal rates applicable to Executive) and
Executive’s share of any applicable payroll taxes attributable to (i) the
taxable portion of the reimbursement and (ii) the tax gross-up payment made
pursuant to this clause, on or before April 15 of the year following the year in
which the reimbursement of such expenses is paid to Executive or within ten
(10) days of receipt of documentation of the IRS adjustment, respectively.
Executive will be provided with lodging at the Las Vegas Hilton during the Term
of this Agreement. This lodging is provided for the convenience of the Company
because Executive is required to be available to the Company twenty-four
(24) hours per day. The Company shall reimburse Executive for the cost of up to
three business class round-trip airline tickets per month for travel between Las
Vegas, Nevada, and Waimea, Hawaii, by Executive or his family members. In
addition to the foregoing, the Company shall pay reasonable relocation expenses
for Executive’s family in the event Executive decides to move his family to the
Las Vegas, Nevada, area. Executive shall make application for reimbursement for
said expenses promptly after they are incurred. In the event Executive’s family
relocates to the Las Vegas area, the Company and Executive shall review the need
for Executive’s availability on a twenty-four (24) hour per day basis.



--------------------------------------------------------------------------------

(e) Car Allowance. During the Term of this Agreement, Executive will be
reimbursed in an amount up to $1,000 per month for the cost of leasing and
operating an automobile. This allowance shall include costs of fuel, maintenance
and insurance within the $1,000 per month reimbursement limit.

(f) Business Expenses. The Company shall reimburse Executive for all reasonable
business, entertainment and promotion expenses related to the performance of his
duties and responsibilities hereunder. Executive shall be reimbursed for food,
entertainment and laundry service expenses on property in a manner consistent
with the past practice of reimbursement for such expenses applied to
similarly-situated executives of the Company.

4. BENEFITS. The Company shall provide Executive with a minimum of four
(4) weeks paid vacation per Contract Year and term life insurance with a death
benefit of Seven Hundred Thousand ($700,000) Dollars. In addition, Executive
shall be entitled to other benefits offered to employees at Executive’s level,
including sick time, participation in the Company’s sponsored medical, dental
and insurance programs, as well as the ability to participate in any Company
retirement savings plan (the “Benefit Plans”), subject to the limitations
imposed by the terms of such plans. To the extent permitted by the terms of each
Benefit Plan, Executive shall be eligible to participate in each Benefit Plan in
accordance with the terms and conditions of such plan. In the event Executive
elects not to participate or enroll his eligible dependents in the Company’s
medical insurance plan, then the Company will reimburse Executive for the
premiums paid by Executive to maintain Executive’s existing medical insurance
plan at existing limits of coverage and terms for Executive and/or his eligible
dependents. It is the Company’s intent to make any payments necessary to
continue the existing level of medical coverage for Executive and his
dependents.

5. LICENSING REQUIREMENTS. Executive hereby covenants and agrees that, at all
times during the Term of this Agreement, Executive shall keep and maintain, in
full force and effect, any and all licenses, permits or work authorizations that
may be required by any Federal, State or local government agency (the “License
Requirements”), including, but not limited to, any casino gaming regulatory
agency having jurisdiction over Executive or the Company necessary for Executive
to perform Executive’s duties hereunder. The Company shall pay or reimburse all
costs, fees and expenses necessary to apply for and maintain any required
licenses, permits or work authorizations.

6. TERMINATION. Executive’s Employment with the Company may be terminated (a) by
the Company for Cause (as defined below); (b) by the Company at any time without
Cause; (c) by Executive at any time for Good Reason (as defined below), (d) by
Executive at any time without Good Reason, (e) upon Executive’s death or
disability, or (f) upon the expiration of the Term.

(a) Cause. “Cause” shall mean the following: (i) illegal, immoral or unethical
conduct, including, but not limited to, fraud, embezzlement or other dishonest
behavior in the performance of Executive’s duties; (ii) material breach by
Executive of any of the terms of this Agreement; (iii) a determination by any
gaming regulatory authority that Executive is not deemed fit for licensure
whether or not such a license is actually needed by Executive to perform
Executive’s duties under this Agreement in the jurisdiction Executive’s
employment is located;



--------------------------------------------------------------------------------

(iv) material breach of any rule, policy or directive of the Company, including,
but not limited to, the Company’s policy against sexual and other illegal
harassment, the Company’s policy against illegal discrimination, and the Company
Code of Conduct; (v) willful neglect of duties; (vi) use, possession and/or sale
of illegal drugs at any time (whether on or off duty) and in any location
(whether on or off Company premises); (vii) abuse of alcohol, including, but not
limited to, reporting to or engaging in work under the influence of alcohol;
and/or (iii) any conduct that materially injures the reputation or business of
the Company.

If Executive’s employment with the Company is terminated by the Company for
Cause prior to the end of the Term, Executive shall not be entitled to any
further compensation or benefits other than accrued but unpaid Base Salary and
accrued and unused vacation pay through the date of such termination.

(b) Good Reason. “Good Reason” shall mean, without Executive’s written consent,
a willful and material breach by the Company of its obligations under this
Agreement. Executive shall not terminate Executive’s services hereunder for
“Good Reason” unless (i) Executive provides the Company written notice pursuant
hereto stating with specificity the respects in which Executive believes the
Company to have breached its obligations under this Section 6 and (ii) within
thirty (30) days following the date of such notice the Company shall not have
cured such breach. Executive’s “separation from service” from the Company
(within the meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code of
1986, as amended, and Treasury Regulation Section 1.409A-1(h)) as a result of
the foregoing must occur within two (2) years of the initial occurrence of any
such event.

If Executive’s employment with the Company is terminated by Executive without
Good Reason prior to the end of the Term, Executive shall not be entitled to any
further compensation or benefits other than accrued but unpaid Base Salary and
accrued and unused vacation pay through the date of such termination.

(c) Without Cause or For Good Reason. If Executive’s employment is terminated by
the Company without Cause or by Executive for Good Reason during the Term of
this Agreement, then Executive shall receive (i) accrued but unpaid Base Salary,
accrued but unused vacation pay, unreimbursed expenses and earned but unpaid
bonuses through the date of such termination, and shall be eligible to receive
(ii) an amount equal to the Minimum Bonus plus one (1) year’s Base Salary, paid
in a single lump sum within thirty (30) business days following the execution
and delivery to the Company of the general release referred to in Section 6(g).
No duty to mitigate or offset shall apply to the right to receive the foregoing
severance payment. In addition, existing medical coverage for Executive and his
dependents shall be continued for a period of one (1) year from the date of
termination at the Company’s expense; provided, however, that if Executive
becomes eligible for comparable coverage under another plan, the Company’s
obligation to continue coverage hereunder shall cease.

Executive agrees that in the event this Agreement is terminated by the Company
without Cause or by the Executive for Good Reason, the payment pursuant to this
Section 6(c) shall be the sole payment to be made to Executive as a result of
said termination. Executive acknowledges that Executive has been advised and
expressly agrees that it is the Company’s policy that payment of annual or other
bonuses by the Company is completely a matter of



--------------------------------------------------------------------------------

discretion, and Executive agrees that in the event of Executive’s termination by
the Company without Cause or by Executive for Good Reason, Executive has no
legal right to the payment of any bonus whatsoever, whether in whole or in part.
Aside from the payment set forth in this Section 6(c), the Company shall not be
obligated to provide any other payments or benefits to Executive.

(d) Death or Disability. Executive’s employment shall be terminated immediately
upon the death of Executive. Executive’s employment shall be terminated as a
result of Executive’s disability if said disability prevents the performance of
Executive’s duties and responsibilities, with a reasonable accommodation, if
applicable, for more than one hundred twenty (120) continuous days or more than
one hundred eighty (180) days in any twelve (12) month period. Termination as
the result of death or disability (within the meaning of this Section) shall not
be considered a termination without Cause. In the event Executive’s employment
is terminated in accordance with this Section, Executive, or Executive’s estate
in cases of death, shall be entitled to receive (i) all accrued but unpaid Base
Salary and all accrued but unused vacation pay through the date of such
termination, and Executive or Executive’s estate shall be eligible to receive
(ii) a lump sum payment equivalent to six (6) months’ Base Salary at Executive’s
then-current rate, less usual and customary deductions, provided Executive or
Executive’s estate executes the Release required by Section 6(g). Nothing herein
prevents the Company from terminating Executive without Cause for inability to
perform the essential duties of Executive’s position, with or without a
reasonable accommodation, due to disability, provided said termination is
consistent with applicable law. Said termination may occur even though the
period of disability falls short of the period needed for a termination pursuant
to this Section.

(e) Expiration of the Term. Upon the expiration of the Term, Executive shall not
be entitled to any further compensation or benefits other than accrued but
unpaid Base Salary and accrued and unused vacation pay through the date of such
termination.

(f) Change in Control. Executive may terminate this Agreement upon written
notice to the Company at any time following a “Change in Control” (defined
below), which termination shall be effective on the thirtieth (30th) day after
such notice. For purposes of this Section, a Change in Control means (i) the
sale, long-term lease or other disposition of all or substantially all of the
equity interests or assets of the Company to a person or entity not affiliated
with the Company; (ii) merger or consolidation with an entity not affiliated
with the Company in which the Company is not a surviving company; or
(iii) liquidation or dissolution of the Company. The termination of this
Agreement pursuant to this Section shall be deemed a “Termination Without
Cause,” as set forth in Section 6(c), and all provisions of Section 6(c) shall
apply to such termination. Sections 7(b), 7(c), 7(d) and 8 of the Agreement
shall survive the termination of this Agreement pursuant to this Section.

(g) Release. Notwithstanding any other provision of this Agreement to the
contrary, any payments or benefits provided pursuant to Sections 6(c)(ii) and/or
6(d)(ii), shall be contingent upon Executive (or Executive’s legal
representatives, as applicable) executing a general release agreement (in the
form attached hereto as Exhibit B) (the “Release Agreement”) for the release of
any and all claims, liabilities, judgments and expenses (including attorneys’
fees) against the Company, its affiliates, successors and assigns, and the
officers, directors, agents and employees of each of them. The release shall
cover any and all claims arising from



--------------------------------------------------------------------------------

Executive’s employment with the Company (or its successors) or the termination
of such employment; provided that the Release Agreement shall not release any
rights or claims that Executive may have for (i) severance payments and benefits
pursuant to this Section 6, or (ii) vested rights or benefits under the
Company’s employee benefit plans. Provided the Company provides the Release
Agreement to Executive within a reasonable time after his termination of
employment, if Executive fails to execute and deliver the Release Agreement
within 45 days after the date of termination of employment, or revokes the
Release Agreement, Executive will not be entitled to receive the severance
payments and benefits pursuant to this Section 6.

7. RESTRICTIVE COVENANT.

(a) Non-Competition. During the Term and for the one-year period immediately
following the date of termination of Executive’s employment, whether said
termination is voluntary or involuntary, Executive shall not, directly or
indirectly, (i) engage in a competing business for Executive’s own account
within one hundred (100) miles of Las Vegas, Nevada (the “Restricted Area”); or
(ii) enter the employ of, render any consulting services to, or obtain any
equity interest in (as an individual, partner, member, shareholder, officer,
director, principal, agent, trustee or consultant) any entity that competes with
the Company, or its subsidiaries or successors, in the business of owning,
managing or developing casinos in the Restricted Area; provided, however,
Executive may own, directly or indirectly, solely as a passive investment,
securities of any entity traded on any national securities exchange or market if
Executive is not a controlling person of, or a member of a group which controls,
such entity and does not, directly or indirectly, own five (5%) percent or more
of any class of securities of such entity. In the event Executive is terminated
at the expiration of the Term or thereafter, the restrictions contained in this
Section shall not apply, unless the Company provides Executive with the
severance payments and benefits set forth in Section 6(c), subject to the
conditions set forth in said Section.

(b) Solicitation of Employees, etc. During the Term and for the one-year period
immediately following the date of termination of Executive’s employment, whether
said termination is voluntary or involuntary, Executive shall not, directly or
indirectly, solicit or induce any officer, director, employee, agent or
consultant of the Company (or any of its successors, assigns, subsidiaries or
affiliates) to terminate his, her or its employment or other relationship with
the Company (or any of its successors, assigns, subsidiaries or affiliates), or
otherwise encourage any such person or entity to leave or sever his, her or its
employment or other relationship with the Company (or any of its successors,
assigns, subsidiaries or affiliates) for any reason.

(c) Solicitation of Clients, etc. During the Term and for the one-year period
immediately following the date of termination of Executive’s employment, whether
said termination is voluntary or involuntary, Executive shall not, directly or
indirectly solicit or induce (i) any customers or clients of the Company (or its
successors, assigns, subsidiaries or affiliates), or (ii) any vendors, suppliers
or consultants then under contract to the Company (or its successors, assigns,
subsidiaries or affiliates), to terminate his, her or its relationship with the
Company (or its successors, assigns, subsidiaries or affiliates), for the
purpose of associating or doing business with any competitor of the Company or
for any other purpose.



--------------------------------------------------------------------------------

(d) Disparaging Comments. During the Term and thereafter, Executive agrees not
to make any disparaging or defamatory comments regarding the Company, its
employees or agents. The obligations of Executive hereunder shall not apply to
disclosures required by applicable law, regulation or order of any court or
governmental agency.

(e) Reasonableness of Restrictions. Executive covenants and agrees that the
restrictions contained in this Section 7 are reasonable as to duration, terms,
and geographical area; and that said restrictions protect the legitimate
business interests of the Company and its affiliates, impose no undue hardship
upon Executive, are not injurious to the public, and that any violation of said
restrictions shall be specifically enforceable in any court with jurisdiction
upon short notice.

(f) Survival. The provisions and requirements of this Section shall survive the
expiration of the Term of this Agreement.

8. CONFIDENTIALITY; PROPRIETARY INFORMATION.

(a) All books of account, records, systems, correspondence, documents and any
and all other data, in whatever form (whether stored or maintained on paper,
electronically, in computer data bases or otherwise) concerning or containing
any reference to the works and business of the Company or its affiliated
companies shall belong to the Company and shall be given up to the Company
whenever the Company requires Executive to do so. Executive agrees that
Executive shall not at any time during the term of Executive’s employment or
thereafter, without the Company’s prior written consent, disclose to any other
person or business entity any such information or any trade secrets, plans or
other information or data, in whatever form, concerning the Company or any of
its affiliated companies’ or customers’ practices, businesses, procedures,
systems, plans or policies (collectively, “Confidential Information”), nor shall
Executive disclose to any third party or utilize any such Confidential
Information in any way or communicate with or contact any such customer other
than in connection with Executive’s employment by the Company. In addition, as
part of Executive’s employment Executive will be required to acknowledge and
sign appropriate confidentiality policy and nondisclosure agreements. Executive
hereby confirms that all Confidential Information constitutes the Company’s
exclusive property, and that all of the restrictions on Executive’s activities
contained in this Agreement and such other nondisclosure policies of the Company
are required for the Company’s reasonable protection. This confidentiality
provision shall survive the termination of this agreement.

(b) All inventions, developments or improvements written or otherwise made by
Executive which relate to the business of the Company shall be the exclusive
property of the Company. Executive shall sign all instruments necessary for the
filing and prosecution of any applications for or extension or renewals of
letters patent of the United States or any foreign country which the Company
desires to file. All materials written or developed by Executive, and all other
copyrightable work by Executive relating to the Company’s business created
during the term of this Agreement, is intended to be “work made for hire” as
defined in Section 101 of the Copyright Act of 1976, and shall be the property
of the Company.

9. SECTION 409A. The severance pay provisions of this Agreement will be
administered and interpreted to maximize the short-term deferral exceptions to
Section 409A of the Internal Revenue Code (the “Code”) and the involuntary
separation pay safe harbor from



--------------------------------------------------------------------------------

Code Section 409A under Treas. Reg. § 1.409A-1(b)(9)(iii)(A). Executive is not
permitted to designate, directly or indirectly, the taxable year of a severance
payment or benefit under this Agreement. The portion of any payment under this
Agreement that is paid within the “short-term deferral period” within the
meaning of Treas. Reg. § 1.409A-1(b)(4) shall be treated as a short term
deferral and not aggregated with other plans or payments. Any other portion of
the payment that does not meet the short term deferral requirement shall, to the
maximum extent possible, be deemed to satisfy the exception from Treas. Reg.
§ 1.409A-1(b)(9)(iii)(A) for involuntary separation pay and shall not be
aggregated with any other payment. To the maximum extent possible, the right to
a series of installment payments pursuant to this Agreement is to be treated as
a right to a series of separate payments for purposes of Section 409A of the
Code. Payment dates set forth in this Agreement incorporate the grace periods
described in Treas. Reg. § 1.409A-3(d).

All taxable expense reimbursement payments and in-kind benefits provided to
Executive shall be paid by the Company to Executive by no later than the end of
the calendar year following the calendar year in which Executive incurs such
expenses and shall not be subject to liquidation or exchange for another
benefit, and Executive shall take all actions necessary to claim all such
reimbursements on a timely basis to permit the Company to make all such
reimbursement payments prior to the end of said period.

Notwithstanding anything herein to the contrary, if, on the date of Executive’s
separation from service, Executive is a “specified employee” as defined in
Treas. Reg. § 1.409A-1(i), then to the extent that the total amount of
Executive’s severance pay that is not a short-term deferral (as defined in
Treas. Reg. § 1.409A-1(b)(4)) exceeds the involuntary separation pay safe harbor
limit under Treas. Reg. § 1.409A-1(b)(9)(iii)(A), Executive will not receive
such amount before the date that is six (6) months after Executive’s separation
from service, or if earlier, the date of Executive’s death. Any severance pay to
which Executive would otherwise be entitled during such non-payment period will
be accumulated and paid to Executive on the first (1st) day of the seventh
(7th) month following Executive’s separation from service or, if earlier, within
thirty (30) days of the date of Executive’s death to Executive’s surviving
spouse (or to Executive’s estate if Executive’s spouse does not survive
Executive).

10. ASSIGNMENT. Executive shall have no right to assign this Agreement or
delegate Executive’s duties hereunder to anyone. Any purported assignment or
delegation by Executive in violation of this Section 9 shall be null and void
and of no force or effect. The Company shall have the right to assign this
Agreement freely; provided the assignee assumes the obligations of the Company
hereunder.

11. ARBITRATION. Except for actions in court for injunctive relief to enforce
the provisions of Sections 7 and/or 8 of this Agreement, the parties expressly
agree that any and all disputes between them, whether arising out of this
Agreement or any aspect of the employment relationship or termination thereof or
pertaining to any other matter, shall be resolved by final and binding
arbitration in Las Vegas, Nevada before an arbitrator mutually agreed to by the
parties or, failing said agreement, appointed pursuant to the National
Employment Dispute Resolution Rules of the American Arbitration Association
(“the Rules”). Said arbitration shall be conducted pursuant to the Rules. Each
party shall bear its own costs and attorneys’ fees in said arbitration, except
in the event the arbitrator awards attorney’s fees and costs to either party;



--------------------------------------------------------------------------------

provided, however, that the Company shall reimburse Executive for all costs of
the arbitration and related administration to the extent said costs are in
excess of the comparable filing fees required in connection with a court filing
in Nevada. The claims subject to arbitration hereunder include, but are not
limited to, any and all claims for employment discrimination based on sex, race,
color, national origin, age, disability, sexual orientation, religion or any
other protected characteristic, any and all claims for sexual or other illegal
harassment, any and all claims for whistleblowing, wrongful termination,
wrongful denial of benefits, failure to provide proper compensation or benefits,
breach of contract, breach of promise, fraud, misrepresentation, intentional or
negligent infliction of emotional distress, and/or defamation. This agreement to
arbitrate applies to any and all claims under any federal, state or local
statute, constitution or ordinance, including, but not limited to, the Civil
Rights Act of 1964 (“Title VII”), the Age Discrimination in Employment Act
(“ADEA”), the Employee Retirement Income Security Act (“ERISA”), the Fair Labor
Standards Act (“FLSA”), the Americans with Disabilities Act (“ADA”), the
Sarbanes-Oxley Act, the United States Constitution, and any Nevada statute, law
or constitution. Notwithstanding any other provision of this Agreement,
including the Choice of Law provision set forth in Section 11(a) below, any and
all demands for arbitration, regardless of the nature of the dispute or the law
relied upon, must be filed within ONE (1) YEAR of the date the claim arose or
they shall be forever barred. This limitations period shall have precedence over
the limitations period that would otherwise apply to the claim by virtue of
statute, constitution or common law. The parties expressly waive their right to
a trial by jury on any or all claims or causes of action that are subject to
this arbitration provision.

12. GENERAL.

(a) This Agreement shall be construed and governed by the laws of the State of
Nevada (except for the limitations period referred to in Section 10 above, which
in all cases subject to arbitration shall be one (1) year), without giving
effect to conflicts of laws principles thereof which might refer such
interpretations to the laws of a different state or jurisdiction.

(b) If any provision of this Agreement should be wholly or partially invalid,
unenforceable or unlawful, then this Agreement shall be severable in respect of
the provision in question (to the extent that it is invalid, unenforceable or
unlawful), and the remaining provisions of this Agreement shall continue in full
force and effect. This Agreement constitutes the entire understanding between
the parties and shall supersede any and all other understandings, oral or
written. No addition to, or modification of, this Agreement shall be of any
force or effect unless in writing and signed by or on behalf of both parties.

(c) The several rights and remedies provided for in the Agreement shall be
construed as being cumulative, and no one of them shall be deemed to be
exclusive of the others or of any right or remedy allowed by law. No waiver by
the Company or Executive of any failure by Executive or the Company,
respectively, to keep or perform any provision of this Agreement shall be deemed
to be a waiver of any preceding or succeeding breach of the same or other
provision.

(d) Unless expressly provided herein or therein, the expiration of the Term
shall not alter or affect any rights or obligations of the Company or Executive
under any other agreement or plan.



--------------------------------------------------------------------------------

(e) This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts together shall constitute one and the same instrument.

(f) The Company shall reimburse Executive for all reasonable attorneys’ fees
incurred by Executive in connection with the review and negotiation of this
Agreement.

13. EXECUTIVE REPRESENTATION & ACCEPTANCE. By signing this Agreement, Executive
hereby represents that Executive is not currently under any contractual
obligation to work for another employer and that Executive is not restricted by
any agreement or arrangement from entering into this Agreement and performing
Executive’s duties hereunder.

14. NOTICES. Any and all notices required under this Agreement shall be in
writing and shall be either hand-delivered or mailed, certified mail, return
receipt requested, addressed to:

COMPANY:

Colony Resorts LVH Acquisitions, LLC

c/o Las Vegas Hilton

3000 Paradise Road

Las Vegas, NV 89109

Attn: General Counsel

Facsimile: 702.732.5927

EXECUTIVE:

David Monahan

c/o Las Vegas Hilton

3000 Paradise Road

Las Vegas, NV 89109

With a copy to (which shall not constitute notice):

Akin Gump Strauss Hauer & Feld LLP

2029 Century Park East

24th Floor

Los Angeles, CA 90067

Attn: Robin M. Schachter

Facsimile: (310) 728-2363

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND HEREBY, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.

 

COLONY RESORTS LVH ACQUISITIONS, LLC By:  

/s/ Nicholas L. Ribis

Name:   Nicholas L. Ribis Title:   Vice Chairman EXECUTIVE     /s/ David Monahan
  David Monahan